DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the barrier at the upper side of the fan motor (claims 2 and 14; clearly shown to be formed on the case body near the upper rear end of the fan motor, but not at the fan motor) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:  the “partially” should be added between the words “least” and “by” in line 2.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 indicates that the first exhaust passage is formed by the circuit board.  However, the application as a whole discloses that the first exhaust passage is formed by portions of the fan motor, the circuit board and the fan motor casing.  Therefore, the claim will be considered to disclose that the exhaust passage is at least partially formed by the circuit board and will be treated as such for the current Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tadina et al. (9,693,662).
Regarding claim 1, Tadina discloses a vacuum cleaner, comprising: a motor assembly, wherein the motor assembly comprises: a fan motor (not numbered) for suctioning air through a fan intake port (14) provided at a suction end thereof and discharging the air through a discharge port (15) formed at a discharge end thereof, opposite to the intake end; and a fan motor casing (1) encasing the fan motor, and including an exhaust passage for guiding, to an exhaust port, the air discharged from the fan motor, wherein the exhaust passage of the fan motor casing includes: a first exhaust passage (from 15 to left side as viewed in Fig. 1) formed at the rear surface of the fan motor, and guiding the air such that the air, discharged from the discharge port of the fan motor, moves in a radial direction of the fan motor to a lower side of half of the motor).  However, Tadina only fails to disclose that the vacuum cleaner may be a robot cleaner.  The examiner previously took official notice, which was not traversed by the applicant, making it applicant admitted prior art that it is obvious (and a matter of case law MPEP 2144.04, section III) to automate vacuum cleaners to be robotic to perform cleaning functions without the need for a user, providing clear advantages of automatic cleaning to be more convenient to the user.  Therefore, it would have been obvious to one of ordinary skill in the art to automate the cleaner of Tadina to operate as a robotic cleaner. 
Regarding claim 10, Tadina further discloses front and rear vibration blocking members (3/4) installed between the front and read parts of the motor and the fan casing, respectively.

Claims 2, 4, 6, 7, 9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tadina et al. (9,693,662) as applied to claim 1 and in view of Hyun (CN 101191499A).
Tadina discloses the motor assembly as discussed supra, having a sinuous exhaust air flow path extending directly around the fan motor to reduce noise, but fails to disclose a pair of vertical walls formed on sides of the fan motor to divide an inner part of the case into front and rear chambers or a barrier on an upper side of the rear part of the fan motor for covering an upper side of the rear chamber.  Hyun discloses a similar motor assembly, also having a sinuous exhaust air flow path to reduce noise, and Hyun disclosing several laterally and vertically extending walls within the flow path to further separate the flow path and provide increased directional changes in the air flow, which is known to further reduce the noise of the air flow at the point of exhaust.  Therefore, it would have been obvious to add similar additional walls within the flow path defined by Tadina, to increase directional changes to the airflow and further improve the noise reduction of Tadina.  Due to the back-to-front portion of the flow path of Tadina being defined by an exterior of the fan motor, one of ordinary skill in the art would understand that the additional walls taught by Hyun may be provided in the current flow path of Tadina (effectively forming the walls between the existing outer shell and the fan motor of Tadina in place of separate shell 30/40; i.e. forming the same walls on the shell 30/40 of Hyun directly on the fan motor or interior of the shell of Tadina), as opposed to the separate motor casing of Hyun, which will increase directional changes to the airflow while maintaining the compact design of Tadina and while reducing additional materials necessary for a separate motor casing.  Thus, the vertical walls (74/75) of Hyun would be formed on the sides of the fan motor of Tadina to similarly separate front and rear chambers, wherein the barrier shown 
Regarding claims 4, 6 and 7, when the additional walls of Hyun, when applied to Tadina as discussed supra, will form the second passage from the lower surface of the case body and a lower surface of the fan motor, the third passage from the left and right sides of the case body and the fan motor and the fourth passage from the upper surface of the case body, an upper surface of the fan motor and the barrier.
Regarding claim 9, as discussed supra, Hyun discloses that the case body is formed of upper and lower case portions, which is a well-known manufacturing process to allow for easy assembly and generally make molding or otherwise forming the parts substantially easier than forming the part as a whole.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to similarly form the motor casing of Tadina as separate upper and lower casings, particularly when including the additional walls taught by Hyun, to allow for easy assembly and production. 
Regarding claims 11 and 13, Hyun further discloses a cleaner body (101) for housing the motor and an exhaust cover (opposite side of filter 107 from fan casing discharge port 15) having a plurality of holes (not numbered but clearly shown in Fig. 7) on the exhaust cover corresponding to the discharge port, such that it further would have been obvious to one of ordinary skill in the art to provide a similar cleaner body with an exhaust cover having a similar plurality of holes to exhaust the air therefrom in a well known manner in the art.  
Regarding claim 15, the exhaust passage of Tadina is at least partially (see rejection under 112 above) formed by an outside of the fan motor and the fan motor casing.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tadina et al. (9,693,662) in view of Hyun (CN 101191499A) as applied to claim 2 and further in view of Park et al. (2016/0037984).
Regarding claim 3, Hyun and Tadina both fail to disclose a circuit board forming part of the exhaust passage.  However, Park discloses a suction cleaner motor and exhaust passage and teaches that the motor is preferably configured to include a circuit board (250) at a rear portion of the motor to be positioned within and at least partially form the exhaust airflow passage from the motor, which will assist in cooling the circuit board to maintain optimal performance and prevent damage to the circuit board or other components of the motor that may occur due to overheating.  Therefore, it further would have been obvious to one of ordinary skill in the art to position electrical components of the fan motors of Hyun and Tadina on a circuit board adjacent to the fan motor to at least partially form the exhaust airflow path for cooling to maintain optimal performance and prevent damage

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tadina et al. (9,693,662) in view of Hyun (CN 101191499A) as applied to claims 4 and 7 and further in view of Lim et al. (5,293,664).
Regarding claims 5 and 8, Hyun and Tadina both fail to disclose soundproofing members in the second and fourth passages.  However, Lim discloses a suction cleaner motor and sinuous .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tadina et al. (9,693,662) in view of Hyun (CN 101191499A) as applied to claim 11 and further in view of Park et al. (KR 20150125224A).
Hyun and Tadina both fail to disclose any specific mounting structure for the fan motor casing in the vacuum housing.  However, Park discloses another similar fan motor for a vacuum cleaner, and teaches that the cleaner body includes a plurality of protrusions (501) corresponding to mounting holes on the motor casing, which is a well-known structure, particularly in appliances typically formed of plastic, like vacuum cleaner, to provide a stable and secure mount for the motor casing while separating the motor casing from the appliance housing, which will also aid in noise reduction by preventing any contact between the motor casing and the vacuum housing.  Therefore, it further would have been obvious to one of ordinary skill in the art to mount the motor casing of Tadina within a cleaner body via a similar assembly of protrusions in the cleaner body corresponding with mounting holes (equivalent to applicant’s claimed fixing . 

Response to Arguments
Applicant's arguments filed 8 February 2021 have been fully considered but they are not persuasive.  Although the claim amendments overcome the rejections under Hyun as the base reference, the examiner maintains all rejections based on the Tadina reference.  The applicant provides clear reasoning why Hyun does not read on the amended claims but only makes a general statement that Tadina also fails to read on the claims.  As discussed supra, the Tadina reference does disclose and/or make obvious the pending claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.